Citation Nr: 1824960	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  09-29 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1963 to January 1966.  He also had additional service in the Army Reserve and the Mississippi Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied service connection for a right knee disability (listed as degenerative joint disease, bilateral knees) and for a left knee disability (listed as degenerative joint disease, bilateral knees).  

In April 2011, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

In September 2011, the Board remanded the issues of entitlement to service connection for a right knee disability (listed as degenerative joint disease of the right knee) and entitlement to service connection for a left knee disability (listed as degenerative joint disease of the left knee), for further development.  The Board also remanded an issue of entitlement to service connection for PTSD for the issuance of a statement of the case.  

The Board notes that the Veteran has appealed an issue of entitlement to an initial rating higher than 10 percent for coronary artery disease, status post a myocardial infarction, for the period from July 1, 2016, to July 27, 2016, and higher than 60 percent thereafter (a 100 percent rating is assigned for a prior period from March 17, 2016, to June 30, 2016).  In a September 2106 VA Form 9, the Veteran requested that he be scheduled for a Board videoconference hearing in regard to that issue.  The RO is in the process of scheduling the Veteran for the requested Board videoconference hearing.  Thus, as that issue is not properly before the Board at this time, the RO should continue with development of that issue and then certify it to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A right knee disability, diagnosed as patellofemoral syndrome, chondromalacia, and degenerative joint disease, had its onset in service.  

2.  A left knee disability, diagnosed as patellofemoral syndrome, chondromalacia, and degenerative joint disease, had its onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability, diagnosed as patellofemoral syndrome, chondromalacia, and degenerative joint disease, have been met.  38 U.S.C.A. §§ 101 (24), 1101, 1110, 1112, 1113, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

2.  The criteria for service connection for a left knee disability, diagnosed as patellofemoral syndrome, chondromalacia, and degenerative joint disease, have been met.  38 U.S.C.A. §§ 101 (24), 1101, 1110, 1112, 1113, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101 (24).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has a right knee disability and a left knee disability that are related to service.  He specifically maintains that he first noticed problems with his bilateral knees while performing a two-mile run during physical training in the Mississippi Army National Guard.  He reports that he was subsequently placed on a profile for his bilateral knee disabilities, but that he was not prohibited from continuing to service.  The Veteran essentially contends that he was treated for right and left knee problems during periods of active duty for training and that he has suffered from right and left knee problems since that time.  

The Veteran served on active duty in the Army from January 1963 to January 1966.  He also had additional service in the Army Reserve and the Mississippi Army National Guard.  

The Veteran's service personnel records indicate that for the period from March 14, 1993, to March 13, 1994, he had 15 active duty points, and that for the period from March 14, 1994, to March 13, 1995, he also had 15 active duty points.  A January 1995 NCO Evaluation Report for the period from November 1993 to October 1994 indicates that the Veteran failed his physical fitness and military bearing requirement in May 1993 and that he was placed on an alternative physical training program.  It was noted that he was training very hard to meet the new standards.  

A November 1993 report from the Aviation Classification Repair Activity Depot, Mississippi Army National Guard, with a subject of a Request for Medical Profile Board, notes that a medical evaluation and prognosis for the Veteran from his civilian physician should be referenced and that he should appear before a Medical Profile Board.  

A February 1994 report from the Aviation Classification Repair Activity Depot, Mississippi Army National Guard, with a subject of a Request for Medical Profile Board, notes that the request for a Physical Profile Board had been approved and that the Veteran should report in duty uniform.  

The Veteran's service treatment reports for his period of active duty in the Army from January 1963 to January 1966 are not of record.  

On a medical history form at the time of a December 1991 over forty examination, for National Guard purposes, the Veteran checked that he did not have a trick or locked knee.  The reviewing examiner did not refer to any right or left knee problems.  The objective December 1991 over forty examination report, for National Guard purposes, includes a notation that the Veteran's lower extremities were normal.  

A June 1993 statement from D. R. Rayner, M.D., associated with the Veteran's service treatment records, indicates that the Veteran should be excused from running and performing push-ups for one month due to arthralgias and that he would be reevaluated at that time.  An August 1993 statement from Dr. Rayner, also associated with the Veteran's service treatment records, indicates that he should be excused from running for one month.  

A November report from W. L. Seldensticker, M.D., associated with the Veteran's service treatment records, indicates that he was seen for pain in both knees.  Dr. Seldensticker indicated that the Veteran had a fairly long history of discomfort in both knees and that he had been followed by Dr. Rayner with a couple different medications without benefit.  Dr. Seldensticker related an impression of chondromalacia of the patellae, bilaterally, on the right more than the left.  

A February 1994 service treatment entry notes that the Veteran had chondromalacia of the patellae, bilaterally.  The examiner indicated that the Veteran had been evaluated and followed by orthopedics and that he had reviewed all of those records and concurred.  The examiner stated that he felt that the Veteran should not been running.  

A February 1994 physical profile report indicates that the Veteran had pain in both knees.  The examiner reported that the Veteran should not engage in activities that required running, jumping, crawling, or stooping, in order to prevent further injury.  It was noted that the Veteran had been performing all aspects of his occupational specialty and duty assignment with no problems, and that his only problem was with a two-mile run.  

A March 1994 Initial Medical Review-Annual Medical Certificate notes that the Veteran had a profile for chondromalacia of the patellae dated in March 1994.  There was a notation that he was fully fit.  

On a medical history form at the time of a June 1996 over forty examination, for National Guard purposes, the Veteran checked that he did not have a trick or locked knee.  He did check that he had a bone, joint, or other deformity.  The reviewing examiner indicated that the Veteran had bilateral knee pain.  

Post-service private and VA treatment records, including examination reports, show treatment for variously diagnosed right and left knee disabilities, including arthralgia of both knees; patellofemoral syndrome of both knees; chondromalacia of both knees; arthritis of both knees; osteoarthritis of both knees; and degenerative joint disease of both knees.  

A July 2016 VA knee and lower leg conditions examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that the date of onset of his bilateral knee problems was in the 1990s.  He stated that his bilateral knee condition began with extreme pain and that it had worsened.  It was noted that the Veteran described flare-ups of pain in both knees.  

The diagnoses were patellofemoral syndrome of both knees and chondromalacia of both knees.  The examiner also indicated that imaging studies of both knees had been performed and that they show degenerative, or traumatic, arthritis of both knees.  The examiner maintained that the claimed conditions were at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that because the Veteran had no knee issues prior to entering the service, and after reviewing his service treatment records, it was safe to conclude that the Veteran right knee disabilities and left knee disabilities were at least as likely as not (50 percent or greater probability) incurred in or caused by the two mile run for the National Guard.  

In October 2016 addendum opinions, the same examiner who performed the July 2016 VA knee and lower leg conditions examination, indicated that the claimed conditions were at least as likely as not (50 percent or greater probability) incurred or caused by the claimed in-service injury, event, or illness.  The examiner maintained that because the Veteran claimed he had no knee issues prior to entering the service, and after reviewing the service treatment records, it was safe to conclude that that the Veteran right knee disabilities and left knee disabilities were at least as likely as not (50 percent or greater probability) incurred in or caused by the two mile run for the National Guard.  

In a November 2017 report, a different examiner, indicated that he reviewed the Veteran's claims file.  The examiner discussed the Veteran's medical history in some detail.  The examiner maintained that it was less likely than not that the Veteran's bilateral chondromalacia of the patellae was caused by his military service.  The examiner also indicated that it was less likely than not that the Veteran's bilateral chondromalacia of the patellae was aggravated beyond the natural progression by his military service.  

The examiner reported that in 1991, the medical history report at the time of an examination, was negative for any joint issues.  The examiner stated that with a presumption of soundness, such would expect that there were no issues at that time.  The examiner indicated that in 1993, the Veteran was seen by orthopedics for chondromalacia of the knees.  The examiner related that it was noted, at that time, that the Veteran had long standing bilateral knee pain and that such was not caused by any specific injury.  It was noted that the Veteran was found to have dysplasia of the vastus medialis oblique at that time.  The examiner indicated that dysplasia of the vastus medialis oblique would indicate an atrophy of one of the muscles of the quadriceps which was primarily helpful in stabilizing patella movement.  The examiner reported that some of the cause of chondromalacia of the patella (patellofemoral pain syndrome) had such as a symptom or cause, and that when it was found, it was often treated with good success, and would not be caused by a single event.  The examiner stated that dysplasia of the vastus medialis oblique was something that took place over time.  It was noted that the physical profile during service would have been to prevent further injury and not due to "its mechanism."  

The examiner indicated that the records do not suggest that the Veteran developed or worsened the condition because of running.  The examiner stated that, in fact, the other notes regarding treatment show that he had issues with stairs and that about fifteen years later, imaging was not showing any degeneration, but remained consistent with the same condition.  The examiner maintained that such would suggest that any activity being performed while the Veteran was on National Guard service did not worsen the condition.  It was noted that natural progression would include potentially developing patellofemoral knee osteoarthritis and then two or three compartment knee osteoarthritis.  

The Board observes that the Veteran's service treatment records for his period of active duty from January 1963 to January 1966 are not of record.  His service treatment records for his service in the Mississippi Army National Guard do show treatment for possible bilateral knee problems.  June 1993 and August 1993 statements from Dr. Rayner, associated with the Veteran's service treatment records, indicate that he should be excused from running.  Also, a November 1993 report from W. L. Seldensticker, M.D., also associated with the Veteran's service treatment records, relates an impression of chondromalacia of the patellae, bilaterally, on the right more than the left.  A February 1994 service treatment entry notes that the Veteran had chondromalacia of the patellae, bilaterally.  The examiner indicated that the Veteran had been evaluated and followed by orthopedics, that he had reviewed all of those records and concurred, and that he felt that the Veteran should not been running.  A February 1994 physical profile report indicates that the Veteran had pain in both knees.  The examiner reported that the Veteran should not engage in activities that required running, jumping, crawling, or stooping, in order to prevent further injury.  Additionally, it was noted at that time, that the Veteran had been performing all aspects of his occupational specialty and duty assignment with no problems, and that his only problem was with a two-mile run.  The Board notes that a further March 1994 Initial Medical Review-Annual Medical Certificate notes that the Veteran had a profile for chondromalacia of the patellae dated in March 1994.  

The Board observes that it is unclear if the Veteran was on a period of active duty for training or inactive duty training at that time of his treatment for bilateral knee complaints, but his service personal records show that for the period from March 14, 1993, to March 13, 1994, he had 15 active duty points, and that for the period from March 14, 1994, to March 13, 1995, he also had 15 active duty points.  Additionally, a January 1995 NCO Evaluation Report for the period from November 1993 to October 1994 indicates that the Veteran failed his physical fitness and military bearing requirement in May 1993 and that he was placed on an alternative physical training program.  In light of the above, and in consideration of the Veteran's credible statements as to being treated for knee problems after a two-mile run while with the Army National Guard, which was noted pursuant to the February 1994 physical profile discussed above, the Board will accept that he was on periods of active duty for training when his knee problems were documented.  

The Board notes that a July 2016 VA knee and lower leg conditions examination report, relates diagnoses of patellofemoral syndrome of both knees and chondromalacia of both knees.  The examiner also reported that imaging studies of both knees had been performed and that they show degenerative, or traumatic, arthritis of both knees.  The examiner, after a review of the claims file, specifically found that because the Veteran had no knee issues prior to entering the service, and after reviewing his service treatment records, it was safe to conclude that the Veteran right knee disabilities and left knee disabilities were at least as likely as not incurred in or caused by the two mile run for the National Guard.  The examiner reiterated such findings in October 2016 addendum opinions.  

The Board notes that a subsequent examiner, in November 2017 report, following a review of the claims file, found that it was less likely than not that the Veteran's bilateral chondromalacia of the patellae was caused by his military service.  The examiner also indicated that it was less likely than not that the Veteran's bilateral chondromalacia of the patellae was aggravated beyond the natural progression by his military service.  The Board observes that although the examiner gave rationales for his opinions, he did not address the Veteran's reports of right knee and left knee problems during his periods of active duty for training, as well as since those periods.  The Board notes that the Veteran is competent to report right knee problems and left knee problems during service and since service.  See Davidson, 581 F.3d at 1313.  Additionally, as discussed above, the Board has conceded that the Veteran was treated for bilateral knee disabilities during periods of active duty for training.  Therefore, the Board finds that the examiner's opinions are less probative in this matter.  

The Board observes that the Veteran is currently diagnosed with a right knee disability, diagnosed as patellofemoral syndrome, chondromalacia, and degenerative joint disease, and a left knee disability diagnosed as patellofemoral syndrome, chondromalacia, and degenerative joint disease.  As noted above, the Board finds the Veteran's reports of right knee and left knee problems during and since service to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Resolving any doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether the right knee disability, diagnosed as patellofemoral syndrome, chondromalacia, and degenerative joint disease, and the left knee disability diagnosed as patellofemoral syndrome, chondromalacia, and degenerative joint disease, commenced during his periods of active duty for training.  In light of the evidence, as well as positive opinions by the examiner, pursuant to the July 2016 VA knee and lower leg conditions examination report, with the October 2016 addendum, the Board cannot conclude that the preponderance of the evidence is against granting service connection for a right knee disability, diagnosed as patellofemoral syndrome, chondromalacia, and degenerative joint disease, and for a left knee disability diagnosed as patellofemoral syndrome, chondromalacia, and degenerative joint disease.  Therefore, service connection for a right knee disability, diagnosed as patellofemoral syndrome, chondromalacia, and degenerative joint disease, and for a left knee disability diagnosed as patellofemoral syndrome, chondromalacia, and degenerative joint disease, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a right knee disability, diagnosed as patellofemoral syndrome, chondromalacia, and degenerative joint disease is granted.  

Service connection for a left knee disability, diagnosed as patellofemoral syndrome, chondromalacia, and degenerative joint disease is granted.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


